Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email from Kyle G. Helgemoe (#72041) on June 15, 2021.  The application has been amended as follows:
1. (Currently Amended) A method comprising: determining, by a component of a distributed antenna system, a link quality indicator associated with an aspect of performance of a digital transport link in the distributed antenna system over time, wherein the digital transport link is a cable coupled between components of the distributed antenna system; determining an indication of a potential fault condition of the digital transport link based on a history of the link quality indicator determined over time and before a fault condition of the digital transport link associated with the potential fault condition of the digital transport link occurs, wherein [[a]]the potential fault condition of the digital transport link comprises a degradation of operation of the digital transport link to outside a normal operating range of the digital transport link, wherein [[a]]the normal operating range of the digital transport link comprises a range of parameters in which the digital transport link is functioning at its full performance; and communicating the indication of the potential fault condition of the digital transport link to a user device to be displayed for a user, wherein the user device is separate from the distributed antenna system, wherein the user device is communicatively coupled to the distributed antenna system.  

8. (Currently Amended) A system comprising: a measurement module configured to determine a link quality indicator associated with an aspect of performance of a digital transport link in a distributed antenna system over time, wherein the digital transport link is a cable coupled between components of the distributed antenna system; a diagnostic module configured to determine an indication of a potential fault condition of the digital transport link based on a history of the link quality indicator determined over time and before a fault condition of the digital transport link associated with the potential fault condition of the digital transport link occurs, wherein [[a]]the potential fault condition of the digital transport link comprises a degradation of operation of the digital transport link to outside a normal operating range of the digital transport link, wherein [[a]]the normal operating range of the digital transport link comprises a range of parameters in which the digital transport link is functioning at its full performance; and a presentation module configured to output the indication of the potential fault condition of the digital transport link to a user device to be displayed for a user, wherein the user device is separate from the distributed antenna system, wherein the user device in communicatively coupled to the distributed antenna system.  

15. (Currently Amended) The system of claim 8, wherein the diagnostic module is configured to determine the indication of [[a]]the potential fault condition of the digital transport link based on a difference between the link quality indicator measured at a first time and the link quality indicator measured at a second time, wherein the cable is one of an optical cable and a copper cable.  

16. (Currently Amended) A system comprising: a measurement module configured to measure a parameter associated with a component of a distributed antenna system over time, wherein the digital transport link is a cable coupled between components of the distributed antenna system; a the potential fault condition of the digital transport link comprises a degradation of operation of the digital transport link to outside a normal operating range of the digital transport link, wherein [[a]]the normal operating range of the digital transport link comprises a range of parameters in which the digital transport link is functioning at its full performance; and a presentation module configured to provide the indication of [[a]]the potential fault condition of the digital transport link to a user via a graphical user interface.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-20 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 8, and 16.
The combination of claims specify a method and a system determining a link quality indicator associated with an aspect of performance of a digital transport link in the distributed antenna system over time, wherein the digital transport link is a cable, determining an indication of a potential fault condition of the digital transport link based on a history of the link quality indicator determined over time and before a fault condition of the digital transport link occurs, wherein the potential fault condition of the digital transport link comprises a degradation of operation to outside a normal operating range of the digital transport link, wherein the normal operating range comprises a range of parameters in which the digital transport link is functioning at its full performance, and communicating the indication of the potential fault condition to a user device to be displayed for a user, wherein the user device is separate from the distributed antenna system
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to the allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416             /AJIT PATEL/                                                                                           Primary Examiner, Art Unit 2416